DETAILED ACTION
	Claims 1 and 8-20 are pending. Claims 1, 10-12, and 19 have been amended and claims 2-7 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
 Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “L…denotes methyl, unbranched alkyl having 1…C atoms” which is redundant.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-10, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 8,999,198. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to tolane compounds and liquid crystalline media thereof. Formula II of ‘198 when defined as: L11 denotes R11 which denotes unfluorinated alkyl having 1 to 17 C atoms, p denotes 0, A12 denotes 
    PNG
    media_image1.png
    85
    117
    media_image1.png
    Greyscale
  where R13 denotes C1-5 alkyl, Z12 denotes -C≡C-, A13 denotes 
    PNG
    media_image2.png
    113
    115
    media_image2.png
    Greyscale
, q denotes 0, and L12 denotes X12 which denotes –NCS which encompasses formula I-1 of instant claim 1 when R1 is ethyl, n-propyl, n-butyl, n-pentyl, or n-hexyl, and RL is methyl or ethyl. Formula I of ‘198 when defined as: R1 denotes an unsubstituted alkyl radical having 1 to 15 C atoms, where, in addition, one or more CH2 groups in these radicals may each be replaced, independently of one another, by -C≡C-, -CH=CH-, and -O- in such a way that O atoms are not linked directly to one another, m denotes 0, A2 and A4 denote 1,4-phenylene, A3 denotes 
    PNG
    media_image3.png
    120
    119
    media_image3.png
    Greyscale
 where L1 and L2 denote branched or unbranched alkyl, alkenyl or alkynyl having 1 to 12 C atoms, in which, in addition, one or more -CH2- groups may be replaced, independently of one another, by O, substituted or unsubstituted cycloalkyl, cycloalkenyl, fluorinated alkyl or alkenyl, or fluorinated alkoxy or alkenyloxy, L3 and L4 denote H, k denotes 1, n denotes 0, and R2 denotes a halogenated or unsubstituted alkyl radical having 1 to 15 C atoms, where, in addition, one or more CH.sub.2 groups in these radicals may each be replaced, independently of one another, by -C≡C-, -CH=CH-, -CF=CF-, -CF=CH-, -CH=CF-, -(CO)- and -O- in such a way that O atoms are not linked directly to one another, or denote F, Cl, Br, CN, CF3, OCF3, NCS or SF5 encompasses formula II of instant claims 10 and 18-20 when L11 denotes R11 which denotes unfluorinated alkyl or unfluorinated alkoxy having 1 to 17, preferably having 3 to 10, C atoms or unfluorinated alkenyl, unfluorinated alkynyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 15, preferably 3 to 10, C atoms, preferably alkyl or unfluorinated alkenyl, p denotes 1, A11 and A13 denote 
    PNG
    media_image4.png
    48
    86
    media_image4.png
    Greyscale
, Z11 and Z12 denotes -C≡C-, A12 denotes 
    PNG
    media_image5.png
    70
    84
    media_image5.png
    Greyscale
 where L denotes branched or unbranched alkyl, alkenyl or alkynyl having 1 to 12 C atoms, in which, independently of one another, one or more "-CH2-" groups may also be replaced by 0, or denotes C3-C6 cycloalkyl, C3-C6 cycloalkenyl, fluorinated alkyl or alkenyl, fluorinated alkoxy or alkenyloxy, q denotes 0, and L12 denotes R12 or X12 where R12 denotes unfluorinated alkyl or unfluorinated alkoxy having 1 to 17 C atoms or unfluorinated alkenyl, unfluorinated alkynyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 15 C atoms and X12 denotes F, Cl, Br, -CN, -NCS, -SCN, SF5, fluorinated alkyl or fluorinated alkoxy having 1 to 7 C atoms or fluorinated alkenyl, fluorinated alkenyloxy or fluorinated alkoxyalkyl having 2 to 7 C atoms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. 2018/0337445) as evidenced by Dabrowski et al. (High Birefringent Liquid Crystalline Materials) and Hsu et al. (Synthesis of laterally substituted bistolane liquid crystals).
Sullivan et al. teaches a device containing a radio-frequency (microwave) liquid crystal mixture, wherein the device comprises an antenna comprising: an antenna element array having a plurality of antenna elements and each antenna element having a liquid crystal (LC) structure, wherein the LC structure comprises a mixture of one or more of the formula GS 1 to GS 4 [abstract] (claims 8, 9, and 13-17) such that the high-birefringence liquid crystals disclosed herein, at the molecular level, create large length/width polarizability anisotropy. In one embodiment, this is accomplished by creating a long, rigid, π-electron conjugated core (e.g., tolane). By itself (unfunctionalized), such a molecule has a very high melting point due to strong intermolecular interactions. In one embodiment, in order to reduce the melting point and favor nematic (liquid crystalline) phase formation, a long carbon tail is attached to one end. To the opposite end, a polar group, such as, for example, an Isothiocyanate (NCS), trifluoromethoxy (OCF3), cyano (CN), bromide (Br), or trifluorophenyl (C6H2F3) is used to further increase birefringence and to introduce a permanent dipole. This idea can be expressed via the general structures above (GS 1, GS 2, GS 3, and GS 4). In the case of GS 1, GS 2, and GS 4 the core is expressed in terms of units of number, m. This core may be laterally functionalized, most commonly with protons, H, and/or heteroatoms such as, for example, fluorine (F), bromine (Br), or chlorine (Cl). Other groups, such as alkyl groups such as, for example, methyl (CH3) ethyl (CH2CH3), propyl (CH2CH2CH3), or methoxy (OCH3), ethoxy (OCH2CH3), propoxy (OCH2CH3), or trifluoromethoxy (OCF3), may also be introduced in the various R positions. Such lateral functionalization modifies intermolecular interactions in order to disfavor smectic phase formation and/or to modify rotational viscosity, γ, elastic constant, κ, and melting point, Tm [0032-0033]. Sullivan et al. also teaches specific examples of formula GS 1 to GS 4 are structures 1-6 [0036] which includes the following formula 2:

    PNG
    media_image6.png
    160
    348
    media_image6.png
    Greyscale
[0034] wherein D can be CH2, R1, R3, and R6-R8 can be H, R2 can be CnH2n+1 when n is 2, R4 and R5 can be F, X can be –NCS [0035], and n can be 1 to 5 [0039] which is equivalent to formula I-1 of instant claim 1 when R1 is ethyl, n-propyl, n-butyl, n-pentyl, or n-hexyl and RL is ethyl. Furthermore, it is known to one of ordinary skill in the art that an isothiocyanate material provides higher birefringence and lower viscosity as evidenced by Dabrowski et al. [p 36] and a lateral ethyl group plays an important role in lowering the melting temperature as evidenced by Hsu et al. [p 286-287]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sullivan et al. and arrive at the instantly claimed compound of formula I through routine experimentation in order to achieve a liquid crystal mixture with high birefringence, low viscosity, and low melting points as evidenced by Dabrowski and Hsu among other liquid crystal properties. Sullivan et al. also teaches structure 3 is the following:

    PNG
    media_image7.png
    146
    409
    media_image7.png
    Greyscale
[0034] wherein D can be CH2 or O, R1-R3 and R6-R8 can be H, R4 and R5 can be F, X can be –NCS [0035] and n is 1 to 7 [0039] which is equivalent to formula II of instant claims 10, 18, and 20 when L11 denotes R11 which denotes unfluorinated alkyl or unfluorinated alkoxy having 1 to 7 C atoms, p denotes 1, A11 denotes 
    PNG
    media_image8.png
    49
    92
    media_image8.png
    Greyscale
, Z11 denotes a single bond, A12 denotes 
    PNG
    media_image9.png
    51
    88
    media_image9.png
    Greyscale
, Z12 denotes -C≡C-, A13 denotes 
    PNG
    media_image10.png
    87
    90
    media_image10.png
    Greyscale
, q denotes 0, and L12 denotes X12 which denotes NCS.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. 2018/0337445) as applied to claim 10 above, and further in view of Reiffenrath et al. (U.S. 8,999,198).
With regard to claim 19, Sullivan et al. teaches the above composition may comprise a compound of the following formula 5:

    PNG
    media_image11.png
    126
    439
    media_image11.png
    Greyscale
[0034] wherein D is CH2 or O, n is 1 to 7, R1-R12 is CnH2n+1, H, F, or Cl, and X is NCS, F, Br, Cl, or H [0035] such that the left terminal is alkyl or alkoxy but does not teach a compound when the left terminal is an unfluorinated alkenyl, alkynyl, alkenyloxy or alkoxyalkyl.
However, Reiffenrath et al. teaches liquid-crystalline media for high-frequency components comprising a compound of formula I [specifically the following formula I-2:

    PNG
    media_image12.png
    83
    456
    media_image12.png
    Greyscale
[col 5 line 1] wherein L1 and L2 preferably each, independently of one another, denote F, Cl, unbranched alkyl having 1 to 8 C atoms [col 5 lines 33-35], and R1 and R2 each, independently of one another can be an unsubstituted alkyl radical having 1 to 15 C atoms in which one CH2 group may be replaced by -O- or -C≡C-, F, Cl, Br, NCS, or H [col 3 lines 4-14] which encompasses Sullivan’s formula 5 and is equivalent to formula II of instant claims 10 and 19 when L11 denotes R11 which is an unfluorinated alkenyl, alkynyl, alkenyloxy or alkoxyalkyl having 3 to 10 C atoms. Reiffenrath et al. also teaches the compounds according to the invention have a high clearing point, a low melting point, extremely high optical anisotropy (Δn). Fast response times are achieved by a surprisingly low rotational viscosity γ1. A phase shifter can thus adjust faster. The relatively low loss factor in the microwave spectrum is also advantageous. The compounds, alone or in a mixture with further mesogenic components, have a nematic phase over a broad temperature range. These properties make them particularly suitable for use in components for high-frequency technology, in particular in liquid-crystalline phase shifters. Liquid-crystalline media according to the invention have the corresponding properties, for example a broad phase range, fast response time, and in addition good low-temperature stability [col 4 lines 26-38]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sullivan et al. to include the compound I-2 of Reiffenrath et al. in order to achieve optimal properties for liquid-crystalline media suitable for use in high frequency technologies.
Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bao (CN106398714) in view of Sullivan et al. (U.S. 2018/0337445) as evidenced by Dabrowski et al. (High Birefringent Liquid Crystalline Materials) and Hsu et al. (Synthesis of laterally substituted bistolane liquid crystals).
Bao et al. teaches the following preparation method:

    PNG
    media_image13.png
    101
    622
    media_image13.png
    Greyscale
[p 6] wherein the intermediate and final products are structurally similar to formula I-1* of instant claim 11 and formula I-1 of instant claim 12 except that RL is H instead of the required ethyl.
However, Sullivan et al. teaches the following formula 2:

    PNG
    media_image6.png
    160
    348
    media_image6.png
    Greyscale
[0034] wherein D can be CH2, R1-R8 are H, CnH2n+1, or F, among others, X can be –NCS [0035], and n can be 1 to 5 [0039] such that when R1, R3, and R6-R8 are H, R2 is CnH2n+1 when n is 2, and R4 and R5 are F it is equivalent to formula I-1 of instant claim 12 when R1 is ethyl, n-propyl, n-butyl, n-pentyl, or n-hexyl and RL is ethyl. Furthermore, it is known to one of ordinary skill in the art that an isothiocyanate material provides higher birefringence and lower viscosity as evidenced by Dabrowski et al. [p 36] and a lateral ethyl group plays an important role in lowering the melting temperature as evidenced by Hsu et al. [p 286-287]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bao et al. to include a lateral ethyl group on both its intermediate and final products based on the teachings of Sullivan as evidenced by Dabrowski and Hsu and arrive at the instantly claimed compound of formula I-1* and subsequent compound of formula I-1 of instant claims 11 and 12 through routine experimentation in order to achieve a liquid crystal mixture with high birefringence, low viscosity, and low melting points.
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. Applicant argues Sullivan teaches an extremely broad general formula and some specific examples. The Office Action points to formula 2, to arrive at the present invention a skilled worker would need to make specific selections for 11 different variables. Moreover, the specific examples of Sullivan do not guide a skilled worker to any of the claimed variables. Additionally, Sullivan provides no indication that it is advantageous to use a compound with a difluoroisothiocyanato head group in combination with a single substituent RL. This substitution offers a particularly favorable combination of properties.
The Examiner respectfully disagrees. As noted in the previous Office Action, the prior art is not required to teach a specific example of every embodiment disclosed in order to establish obviousness. Sullivan teaches a tolane compound of formula 2 which may be substituted at any position and a reason to do so [0033], most of which are the same as Applicant’s “favorable” properties. Dabrowski provides further evidence for using an isothiocyanate terminals [p 36] and Hsu provides further evidence for using a lateral ethyl group. Thus, Sullivan suggests the instantly claimed compound along with the beneficial properties indicated by Applicant. Additionally, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). In the instant case, the number of selections needed to be made for each variable of Sullivan’s formula 2 is well within the technical grasps of one of ordinary skill in the art that one could easily envisage each compound and arrive at the instantly claimed formula I-1 with a reasonable expectation of success. The Examiner would also like to note that the compounds Applicant uses to compare properties on page 10 of the remarks were part of Applicant’s original invention and whose properties are also considered “favorable” in the specification. Therefore, Applicant has failed to establish unexpected results over the prior art.
Applicant also argues Bao is silent regarding compounds of presently claimed formula I-1 and does not teach or suggest compounds with the required ethyl group.
The Examiner notes that Bao is being used in combination with Sullivan to teach a method of making an isothiocyanate tolane compound in which Sullivan as evidenced by Dabrowski and Hsu provide the teachings and motivation thereof for the lateral ethyl group.
Applicant further argues Dabrowski shows a lateral methyl substituent but does not teach or suggest use of a lateral ethyl to achieve an improvement as discussed above.	The Examiner agrees that Dabrowski does not provide evidence for the lateral ethyl group. However, Dabrowski still teaches the benefits of choosing the isothiocyanate terminal group. New evidentiary prior art Hsu teaches known benefits of choosing a lateral ethyl group.
Applicant defers taking action regarding the double patenting rejections and are therefore maintained for reasons of record.
Due to the amendment of the abstract, the objection to the specification has been withdrawn.
Due to the amendment of instant claims 1, 11, 12, and 19, the objections have been withdrawn.
Due to the amendment of instant claim 10, the 112(b) rejection has been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,175,219, U.S. 9,169,438, U.S. 9,868,905, U.S. 9,777,217, and U.S. 10,099,975 qualify for double patenting as they all recite the same formula II as noted in the above double patenting rejection over U.S. 8,999,198. U.S. 8,999,198, U.S. 9,175,219, and U.S. 9,169,438 would be obvious over the instant claims for the same reason.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722